Citation Nr: 1716405	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  07-39 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Fort Harrison, Montana


THE ISSUE

Entitlement to a rating for a back disability in excess of 20 percent before August 22, 2007, in excess of 40 percent between August 22, 2007, and March 7, 2008, in excess of 10 percent between March 7, 2008, and November 13, 2013, and in excess of 40 percent since November 13, 2013, on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to June 1969.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the VA RO that, in part, continued the noncompensable evaluation of the Veteran's back disability.  In August 2015, after granting the staged ratings for the Veteran's back disability that are listed above, the Board, in pertinent part, declined to refer the Veteran's claim for consideration of an extraschedular evaluation.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court issued a Memorandum Decision that vacated the Board's August 2015 decision to the extent it denied such a referral.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court's July 2016 Memorandum Decision indicated that the Board's August 2015 decision erred by failing to adequately consider whether the combined impact of the Veteran's service-connected disabilities (right ankle disability, a left ankle condition, arthritis of the lumbar and thoracic spine, a depressive disorder, bilateral lower extremity radiculopathy) warranted referral of the Veteran's claim for extraschedular consideration.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (Board must consider the "collective impact" of a veteran's injuries when deciding the issue of extraschedular referral under 38 C.F.R. § 3.321(b)).   In order to provide the Veteran with every possible consideration, the AOJ should refer this matter for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the case to the Director of the Compensation and Pension Service for consideration of entitlement to an extraschedular evaluation of the Veteran's back disability, 
addressing whether the combined effects of all of the Veteran's service-connected disabilities (right ankle disability, a left ankle condition, arthritis of the lumbar and thoracic spine, a depressive disorder, bilateral lower extremity radiculopathy) is so exceptional or unusual that it is not adequately captured by schedular evaluation.  

2.  Then, readjudicate the Veteran's claim of entitlement to an increased rating for a back disability on an extraschedular basis.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


